Title: William S. Jacobs to Thomas Jefferson, 6 March 1819
From: Jacobs, William S.
To: Jefferson, Thomas


          
            Dear Sir!
            St Croix 6the March 1819.
          
          It was sometime last year, I took the liberty of soliciting your kind influence towards my wish of being appointed Consul for the United States in St Thomas, which was vacant, but soon after, and perhaps before my Respects reached you, filled by a Mr Levi from Baltimore, and this Gentleman, as it appears, and I verily believe certain, being dissatisfied with the Climate, and therefore determined to resign.—From these Circumstances induced, I hope you will excuse my reassuming the liberty in troubling you upon new on the same occasion, confiding in the great influence you have with men of weight in Government &c—and your good wishes for my advantage.—I have great reasons to think that no Application of consequence as yet has been made for the Post, or will be made ‘ere he finally gives up the Situation, I therefore have thought proper to give you the earliest information thereof and trust that your kindness for me will accomplish the effect of my ardent wish—
          The eager desire for being appointed, does by no means originate as also in my former Letter mentioned, from a want of plenty practice in this Island, but from being sure, that my annual Income would be greatly augmented by following my professional line with the Appointment together, there being continually a great quantity of American Vessells at St Thomas, and the Climate not very healthful to the Seafaring Men, besides which, medical practice in St Thomas is regularly paid, whereas, I am sorry to say, such is not attended to in this Island, whence it but too often causes, that a Practitioner, after having for 5 and more years attended large Estates & of course from the want of regular annually payment, demands of several thousand dollars, against such concerns, looses by failures & other causulties every shilling of his due.—This reason only, will, I am sure be an acceptable one to you my dear Sir, to approve of my wish, and I trust in the hope of soon being favored by a line on the Subject, from you, what I may expect in the event of Mr Levies Resignation
          I have wrote a few lines on the Subject to Mr Jefferson, which I likewise take the liberty to recommend hereby to your kind protection in having the same safely forwarded.—
          
            I am with every esteem & true Regard—
            My dear Sir! Your most obt Hu Servt—
            Wm S. Jacobs.
          
        